Name: Council Regulation (EEC) No 195/89 of 23 January 1989 amending Regulation (EEC) No 1581/86 laying down general rules for intervention on the market in cereals as regards the conditions under which products may be sold for supply as Community food aid
 Type: Regulation
 Subject Matter: marketing;  cooperation policy;  trade policy
 Date Published: nan

 No L 25/22 Official Journal of the European Communities 28 . 1 . 89 COUNCIL REGULATION (EEC) No 195/89 of 23 January 1989 amending Regulation (EEC) No 1581/86 laying down general rules for intervention on the market in cereals as regards the conditions under which products may be sold for supply as Community food aid the conditions of competition ; whereas the use of that procedure should be specified in the case of Community food aid supplied pursuant to Regulation (EEC) No 1581 /86, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88(2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1581 /86 (3) provides that cereals held by intervention agencies must be sold by tender ; whereas there should be a derogation from that selling procedure in the case of Community food aid supplied pursuant to international food aid conventions or other complementary programmes ; Whereas, for the purposes of Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), the products to be supplied by the successful tenderer are always purchased by the latter ; whereas, where products held by intervention agencies are being mobilized, the most suitable procedure for bringing about satisfactory competition between all Community traders in order to calculate the overall supply costs would be to sell the products concerned at prices and ' in accordance with detailed rules of application which are determined in advance and which are designed to avoid disruption on the Community market and distortion of HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 4 of Regulation (EEC) No 1581 /86 : "Where cereals are purchased from intervention agencies for the purposes of fulfilling obligations arising from the award ^of Community food-aid supply contracts in connection with international conventions on food aid or other complementary programmes, the conditions applicable with regard to price and the detailed rules of application shall be determined in advance. The Commission shall adopt the detailed rules for applying this paragraph in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1989. For the Council The President C. ROMERO HERRERA (') OJ No L 281 , 1 . 11 . 1975, p. 1 . P) OJ No L 110, 29. 4. 1988, p. 7. P) OJ No L 139, 24. 5 . 1986, p . 36. h OJ No L 370, 30 . 12. 1986, p. 1 .